Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on July 15, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the reagents and/or reactants used in process step iv) to produce Thiacloprid from 2-cyanoimino-1,3-thiazolidine in independent claims 1 and 18.  Dependent claims 2-17, 19 and 20 do not rectify the problem and therefore, claims 2-17, 19 and 20 are also rejected.


Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 1 and 18, the preamble is incorrect in that the final product being produced by the claimed process is Thiacloprid, not the intermediate 2-cyanoimino-1,3-thiazolidine as stated in the preamble.  Correction is required.
Claims 4 and 5 refer to “the solvent” but independent claim 1 does not refer to a solvent.  Therefore, Claims 4 and 5 lack antecedent basis from claim 1 for their limitation of “the solvent” since there is no earlier recitation of a linker in claim 1.  See MPEP § 2173.05(e).

    PNG
    media_image1.png
    273
    577
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. {CN 102399216 A} in combination with the teachings in Fujimoto Pharmaceutical Co., Ltd. {JP 60-028969 A} and Marble et al. {WO 94/26724 A2}.  A machine generated English translation of the CN document and the machine generated English translation of the JP document listed on the 1449 form will be referred to hereinafter.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a method of preparing Thiacloprid,

    PNG
    media_image2.png
    343
    471
    media_image2.png
    Greyscale
,
 comprising:
step (i) reacting cyanamide with carbon disulfide
in the presence of a base to form dimetal N-cyanodithioimino-carbonate;

    PNG
    media_image3.png
    67
    394
    media_image3.png
    Greyscale

{wherein “M” represents a metal}
step (ii) reacting dimetal N-cyanodithioimino-carbonate with methylating agent to form metal methyl N-cyanodithioiminocarbonate; 

    PNG
    media_image4.png
    98
    516
    media_image4.png
    Greyscale

{a methylating agent can be dimethyl sulfate, methyl chloride, etc.};
step (iii) reacting metal methyl N-cyanodithio-imincarbonate with 2-chloroethylammonium hydrochloride to form 2-cyanoimino-1,3-thiazolidine (CIT), 
    PNG
    media_image5.png
    99
    84
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    101
    446
    media_image6.png
    Greyscale
; and
	step (iv) using 2-cyanoimino-1,3-thiazolidine to produce Thiacloprid,
wherein the method excludes the isolation and/or purification of one or more intermediates from one or more of steps (i), (ii), or (iii). 
	Sun et al. {see entire English translation; particularly paragraphs [0017] and [0021]-[0027]; and 

    PNG
    media_image7.png
    41
    936
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    40
    975
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    174
    798
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    143
    960
    media_image10.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the process of Sun et al. and the instant claimed process is that Sun et al. do not use 2-chloroethylammonium hydrochloride in the process of making the intermediate 2-cyanoimino-1,3-
However, Fujimoto Pharmaceutical Co., Ltd. (see page 1 of the JP document and pages 2-4 and 6 of the provided English translation) teach a process for producing 2-cyanoiminothiazolidine in high yield which comprises reacting a cyanodithioimide carbonate ester represented by the formula,
 
    PNG
    media_image11.png
    82
    312
    media_image11.png
    Greyscale

{wherein M can represent an alkali metal}
and a compound of the formula,

    PNG
    media_image12.png
    39
    205
    media_image12.png
    Greyscale

{wherein X can represent chlorine or bromine}.
Fujimoto Pharmaceutical Co., Ltd. teach step (iii) of the instant claimed invention.
	Marble et al. teach a process for preparing the starting material in Fujimoto Pharmaceutical Co., Ltd. 
    PNG
    media_image11.png
    82
    312
    media_image11.png
    Greyscale
).  
Marble et al. (pages 5 and 11) teach the process of contacting cyanamide, carbon disulfide and a Group 1 or 2 metal hydroxide to produce a Group 1 or 2 metal salt of the anion of formula II,

    PNG
    media_image13.png
    89
    583
    media_image13.png
    Greyscale

{wherein A represents a Group 1 metal in the above schematic}
followed by contacting said Group 1 or 2 metal salt of the anion of formula II with a compound containing an R-group to form a Group 1 or 2 metal salt of the anion of formula I.  See, for instance, the schematic below,

    PNG
    media_image14.png
    127
    637
    media_image14.png
    Greyscale

R can represent methyl or dimethyl sulfate; and 
X can represent chloride and bromide}.
Marble et al. teach that the solvents used in the process can be methanol, water, mixtures of solvents, etc. (page 8).  Marble et al. teach step (i) and step (ii) of the instant claimed invention.
Fujimoto Pharmaceutical Co., Ltd. and Marble et al. are both discussed in the instant specification in paragraph [0017] on page 4 and in paragraph [0025] on pages 5-6.  The instant specification states that each of Fujimoto Pharmaceutical Co., Ltd. and Marble et al. are incorporated by reference.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The claimed process is no more than a selective combination of prior art teachings done in a manner obvious to one of ordinary skill in the art since each step of the process appears to be relatively complete in itself and there is no indication of an interaction between steps of such a type that would lead one of In re Mostovych, 144 USPQ 38 (C.C.P.A. 1964).  
Further, there are dependent claims which state specific yields, specific water content, specific pH ranges, specific temperature ranges, etc.  Such optimization of a known process’ parameters is considered obvious absent an unexpected and beneficial result.  An improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997): “…“it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  
Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 (Fed. Cir. 1990) and In re Malagari, 182 USPQ 549, 553 (C.C.P.A. 1974).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to utilize the combination of process steps taught in the prior art to produce Thiacloprid.  A person of ordinary skill in the art would have been motivated to utilize the combination of process steps taught in Sun et al., in view of the teachings in Fujimoto Pharmaceutical Co., Ltd. and Marble et al. to produce Thiacloprid, a known insecticide.  A factual side-by-side persuasive comparative showing of unexpected, beneficial and superior results of the instant claimed process for 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 8, 2022
Book XXV, page 134